PER CURIAM.
Anangelica Roman, a petitioner for injunction for protection against domestic violence, appeals the trial court’s order requiring her to attend parenting classes. We reject her argument that attendance at parenting classes must be pled.
Section 61.21, Florida Statutes (2001), authorizes parenting courses. In addition, section 61.13(4)(c)(2), Florida Statutes (2001), authorizes a court to “order the custodial parent to attend the parenting course approved by the judicial circuit.” See Shaw v. Shaw, 760 So.2d 981, 982 (Fla. *8414th DCA 2000). Although Chapter 741 governs domestic violence petitions, section 741.30(6) (a)(3), Florida Statutes (2001), grants the court authority to enter an order granting temporary custody of a minor child “[o]n the same basis as provided in chapter 61.” That is what the trial court did in this instance.
Affirmed.